Title: From Benjamin Franklin to Dumas, 27 December 1779
From: Franklin, Benjamin
To: Dumas, Charles-Guillaume-Frédéric


Dear sir
Passy, Dec 27. 1779.
I received yours of the 15th with Letters from Commodore Jones and Capt. Conyingham. I would write to them and send to Capt. C. a Letter I have from his wife for him, but suppose the Ship has left Holland. I Send you one of our latest papers from America containing an Account of the Conquest of the Iroquois County by our army under general Sulivan, and some other news. I inclose also a Paper, which your friend at Brussells may Perhaps make some Use of in Shewing with how much Malice and Contempt English writers treat the Dutch Nation. I am Y. af. &
M. Dumas.
